82263: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-10016: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82263


Short Caption:NEV. GAMING COMM'N VS. WYNNCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A809249Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:01/03/2022 at 1:30 PMOral Argument Location:Carson City


Submission Date:01/03/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantNevada Gaming CommissionDarlene S. Caruso
							(Attorney General/Las Vegas)
						Aaron D. Ford
							(Attorney General/Carson City)
						Kiel B. Ireland
							(Attorney General/Las Vegas)
						


AppellantNevada Gaming Control BoardAaron D. Ford
							(Attorney General/Carson City)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						


RespondentStephen A. WynnDonald J. Campbell
							(Campbell & Williams)
						J. Colby Williams
							(Campbell & Williams)
						





Docket Entries


DateTypeDescriptionPending?Document


12/24/2020Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (Appellant Nev. Gaming Comm'n) (SC)


12/24/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)  (Appellant Nev. Gaming Comm'n) (SC)20-46511




12/24/2020Filing FeeFiling Fee Waived.  State/County/Municipality.  (Appellant Nev. Gaming Control Bd.) (SC)


12/24/2020Notice of Appeal DocumentsFiled Notice of Appeal. (Docketing statement mailed to counsel for appellant.) (Appellant Nev. Gaming Control Bd.) (SC)20-46512




12/24/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-46514




01/04/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief. (SC)21-00059




01/14/2021Docketing StatementFiled Docketing Statement Civil Appeals (Nevada Gaming Commission). (SC)21-01234




01/14/2021Notice/IncomingFiled Appellant Nevada Gaming Control Board's Joinder to Appellant Nevada Gaming Commission's Docketing Statement. (SC)21-01250




01/19/2021Transcript RequestFiled Certificate that No Transcript is Being Requested (Nevada Gaming Commission). (SC)21-01563




01/20/2021Notice/IncomingFiled Jointer to Nevada Gaming Commission's Certificate that No Transcript is Being Requested. (SC)21-01644




01/22/2021TranscriptFiled Notice from Court Recorder Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts:  7/23/20, 9/17/20, and 11/17/20.  (SC)21-02092




03/25/2021Notice/IncomingFiled Notice of Change of Address (Campbell & Williams). (SC)21-08638




03/29/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Briefs and Appendices due:  May 18, 2021.  (SC)21-08917




05/18/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Joint Appendix. (SC)21-14284




05/21/2021Order/ProceduralFiled Order Denying Motion. Appellants have filed a motion for a second extension of time to file the opening brief. the motion is denied. Appellants shall have 7 days from the date of this order to file and serve the opening brief and appendix. (SC)21-14710




05/27/2021BriefFiled Joint Opening Brief. (SC)21-15314




05/27/2021AppendixFiled Joint Appendix - Volume I of III. (SC)21-15315




05/27/2021AppendixFiled Joint Appendix - Volume II of III. (SC)21-15316




05/27/2021AppendixFiled Joint Appendix - Volume III of III. (SC)21-15317




06/18/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: July 12, 2021. (SC)21-17620




07/12/2021BriefFiled Respondent's Answering Brief. (SC)21-19995




07/26/2021MotionFiled Stipulation to Extend Time to File Reply Brief. (SC)21-21472




07/26/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellants' Reply Brief due: September 10, 2021. (SC)21-21481




09/10/2021BriefFiled Appellants' Joint Reply Brief. (SC)21-26264




09/10/2021Case Status UpdateBriefing Completed/To Screening. (SC)


12/01/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, oral argument is scheduled for January 3, 2022, at 1:30 p.m. in Carson City.  Argument shall be limited to 30 minutes. (SC)21-34268




12/20/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-36220




12/29/2021Notice/IncomingFiled Notice and Request For Guidance Regarding Oral Argument Set For Monday, January 3, 2022. (SC)21-36943




12/29/2021Order/ProceduralFiled Order Regarding Oral Argument. This matter is currently scheduled for oral argument on January 3, 2022, at 1:30 p.m. in Carson City.  On December 29, 2021, respondent's counsel filed a notice and request for guidance regarding the oral argument.  We appreciate the notice from counsel.  In light of the notice, respondent's counsel shall appear remotely for oral argument.  Further, given the current status of the Covid-19 pandemic, oral argument shall be videoconferenced between the Carson City and Las Vegas courtrooms.  Counsel for appellants may appear at oral argument either in person in Carson City or remotely.  Appellants's counsel shall notify the clerk of this court by 3:00 p.m. December 30, 2021, whether counsel will be appearing in person or remotely for oral argument.  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. (SC).21-37043




01/03/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC).


03/31/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Silver, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 20. En Banc. (SC).22-10016




04/25/2022RemittiturIssued Remittitur.  (SC)22-12985




04/25/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


05/20/2022RemittiturFiled Remittitur. Received by District Court Clerk on April 26, 2022. (SC)22-12985





Combined Case View